



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ward, 2015 ONCA 893

DATE: 20151215

DOCKET: C58022

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Brian Ward

Applicant/Appellant

Brian Eberdt, for the applicant/appellant

Dayna Arron, for the respondent

Heard: December 11, 2015

On appeal from the decision of Justice J.E. Ferguson of
    the Superior Court of Justice, dated November 8, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Leave to appeal is refused.  The bias argument is specific to this case
    and, in our view, does not raise an issue of significance to the general
    administration of justice.

[2]

We also do not accept the submission that the bias argument is a strong
    one.  The summary conviction appeal court judge considered the argument and
    rejected it.  We see no reason to repeat that review in this court.

[3]

Leave to appeal is refused.


